Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	   DETAILED ACTION	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s Amendment was given in a telephone interview with Nicholas Bertram, Reg. 78,708 on October 4, 2021.

IN THE CLAIMS
Please cancel Claim 5 and Claim 20.

Claim 5 (Cancelled without prejudice).

Claim 20 (Cancelled without prejudice).


Please amend Claim 1 and Claim 16.
Claim 1 (Currently amended).
A method for combining a mask with a selectively progressing video stream, the method comprising: receiving a selection to emplace a mask at a first location within the video stream, the mask comprising a mask zone for at least a portion of the video stream; receiving a selection to move the mask to a second location within the video stream while the video stream progresses; 
 wherein receiving the selection to move the mask comprises receiving the selection to move the mask to the second location within the video stream while the video stream progresses at a decreased speed from an original playback speed of the video stream;_
and generating a combined output of the video stream and the mask as emplaced and moved during the video stream progression. 

Claim 16 (Currently amended).
 A computer device, comprising: at least one processor; at least one non-transitory computer-readable memory having stored thereon instructions executable by the at least one processor for: receiving a selection to emplace a mask at a first location within the video stream, the mask comprising a mask zone for at least a portion of the video stream; receiving a selection to move the mask to a second location within the video stream while the video stream progresses; 
 wherein receiving the selection to move the mask comprises receiving the selection to move the mask to the second location within the video stream while the video stream progresses at a decreased speed from an original playback speed of the video stream;_
and generating a combined output of the video stream and the mask as emplaced and moved during the video stream progression.

REASONS FOR ALLOWANCE
Applicant’s remarks filed on 9/9/21 have been fully considered and after full consideration the rejections are withdrawn in light of Applicant’s remarks and Examiner’s review of the previous rejections.  

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (WAKAKO, US Pub. No.: 2018-0101723; KAWAGUCHI, US Pub. No: 2014-0029804; SHIGENAGA, US Pub. No.: 2015-0326968; SYSTROM, US Pub. No.: 2014-00789172) does not teach nor suggest in detail the limitations: 
“A computer device, comprising: at least one processor; at least one non-transitory computer-readable memory having stored thereon instructions executable by the at least one processor for: receiving a selection to emplace a mask at a first location within the video stream, the mask comprising a mask zone for at least a portion of the video stream; receiving a selection to move the mask to a second location within the video stream while the video stream progresses; wherein receiving the selection to move the mask comprises receiving the selection to move the mask to the second location within the video stream while the video stream progresses at a decreased speed from an original playback speed of the video stream; and generating a combined output of the video stream and the mask as emplaced and moved during the video stream progression”
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  

WAKAKO only discloses selecting the object to be masked at a first location in the video stream that requires the stream to be paused and generating a combined output of the video stream and the mask as emplaced in the video stream during the modified playback.  The closest NPL HERLING (HERLING, “”, 2010) addresses only basic concepts of masking a portion of a video stream but is silent as to at least receiving a selection to move a mask from a first location to a second location within the video stream while the video stream progresses whereby receiving the selection to move the mask comprises receiving the selection to move the mask to the second location within the video stream while the video stream progresses at a decreased speed from an original playback speed of the video stream.
Whereas, as stated above, Applicant’s claimed invention states the mask comprising a mask zone for at least a portion of the video stream and receiving a selection to move a mask from a first location to a second location within the video stream while the video stream progresses.  The invention also claims receiving the selection to move the mask comprises receiving the selection to move the mask to the 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4, 6-19, 21-30 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481